United States Court of Appeals
                      For the First Circuit

No. 15-1337


                          UNITED STATES,

                            Appellee,

                                v.

                      EDWIN CABRERA-RIVERA,

                      Defendant, Appellant,



                           ERRATA SHEET

     The opinion of this Court, issued on June 20, 2018, is amended
as follows:

     On page 53, lines 4-6, the following sentence is removed:
"Cabrera's brief does not mention Pabon -- the key case for
determining whether Cabrera's sentence was plainly erroneous under
this circuit's case law."